Title: To Benjamin Franklin from ——— Chondeville, 2 January 1779: résumé
From: Chondeville, ——
To: Franklin, Benjamin


<Bourges, January 2, 1779, in French: I want to warn you against a certain Leralle who has just gone bankrupt for more than 60,000 francs and has sneaked off to Paris to implore your protection. He is a perfect scoundrel who owes money to everybody here and especially to me. He has debauched a young man of good family, baron de Bussiere, whom he is now pressing to marry his daughter and run off to the West Indies under your sponsorship. The young man’s parents, in despair, hope you can locate him and send him back: he is short and pock-marked. If you could help me recover the ten louis I lent Leralle on the eve of his flight, everybody here would be most grateful. That man is a smooth talker and has the soul of a lackey. Everything I have stated here can be proved.>
